                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MELVIN ADIEL AMAYA-CARTAGENA,                         CASE NO. C18-0879-JCC
10                             Petitioner,                  ORDER
11                     v.

12    KIRSTEN NIELSEN, et al.,

13                             Respondents.
14

15          Having reviewed the Report and Recommendation of the Honorable James P. Donohue,
16   United States Magistrate Judge, any objections or responses to that, and the remaining record,
17   the Court finds and ORDERS:
18          (1)     The Court ADOPTS the Report and Recommendation.
19          (2)     The Government’s motion to dismiss (Dkt. No. 7) is GRANTED.
20          (3)     Petitioner’s motion for stay of removal (Dkt. No. 2) is DENIED as moot.
21          (4)     Petitioner’s habeas petition (Dkt. No. 1) is DENIED, and this action is
22   DISMISSED with prejudice.
23          //
24          //
25          //
26          //


     ORDER
     C18-0879-JCC
     PAGE - 1
 1          DATED this 5th day of October 2018.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0879-JCC
     PAGE - 2
